Opinion of
the Court.
Ralph Griffin entered into a recognizance as bail for Green, conditioned for the appearance of Green, charged with felony, at the next circuit court to be holden after the date of the recognizance, for the circuit composed of the counties of Henry and Gallatin, without specifying any day of the term for his appearance. On the first day of the term, the attorney for the commonwealth produced in court the record of the recognizance; the said Green was called and made default; and thereupon, Green’s bail was required by proclamation to produce his body; but the bail also made default, whereupon the court entered a forfeiture of the recognizance, and the second day of the term, ordered a scire facias to issue. As the recognizance was not conditioned for the appearance of Green on any particular day, he had the whole court to enter his appearance, and his bail to produce him. He was not bound to appear, *32nor his bail to produce him, on the first day of the court; and, consequently, it was illegal and erroneous to record his or their default on that day, and to enter a forfeiture of the recognizance.
Judgment on the scire facias reversed.